Citation Nr: 1108850	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from August 1974 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDING OF FACT

The evidence establishes that the Veteran currently has residuals of an injury to the left hip that was incurred in service.


CONCLUSION OF LAW

Residuals of a left hip injury were incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for residuals of a left hip injury, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially the Board must determine whether a current disability exists.  VA treatment records demonstrate that the Veteran has been treated for pain in his left hip and leg and he has decreased abduction of the left hip.  An x-ray taken in October 2005 demonstrated a deformity of the left femoral neck consistent with a femoral neck fracture and some sclerosis of the fracture site raising a question of chronicity.  The Veteran's physician has alternately diagnosed his left hip disorder as nonunion of a left femoral neck fracture and arthritis.  Consequently, the Board finds that a current left hip disability exists.

Next, the Board must consider whether there is evidence of incurrence in service.  The Veteran claims that his current left hip disability is the result of an injury he incurred while in basic training in service.  A review of the service treatment records does not show any treatment for a left hip injury while the Veteran was in basic training.  The clinical records do, however, contain a May 1975 report of an x-ray of the left hip in which the clinical history was noted to be "injury to [left] leg in BCT. Now has pain & limited ROM.  Pain radiates down to knee."  It is noted that the x-ray demonstrated that the Veteran had an old left slipped capital femoral epiphysis but was negative for acute fracture.  At his separation examination in October 1975, the Veteran checked "Yes" to having a history of "swollen or painful joints" on the Report of Medical History, and it was noted by the examiner that he reported having a painful hip and knee at times due to trauma.  On physical examination, however, no abnormality of the left lower extremity was noted.

 Based upon the above, the Board finds that there is evidence of an injury to the left hip in service with x-ray findings of a left slipped capital femoral epiphysis.  Consequently, the Board finds that there is evidence that the Veteran sustained an injury in service with chronic residuals therefrom.  However, the question remains whether the current disability, diagnosed alternatively as nonunion of left femoral head fracture and arthritis, is related to the in-service injury to the left hip.  This can be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service or by other evidence establishing that a nexus relationship exists between the current disability and service.  38 C.F.R. § 3.303(b).  

In the present case, the Board notes that the Veteran has not provided any specific statement in support of his claim that he has had a continuity of symptoms in his left hip since his separation from service.  In his claim and as shown in the VA treatment records, however, he has consistently reported the in-service injury to the left hip and that his symptoms are related thereto.  In addition, the Veteran's treating VA physician provided an opinion as to causation of the Veteran's current left hip disability in a March 2006 treatment note.  He noted that x-ray done in 1975 showed a slipped capital-femoral epiphysis but no fracture.  He also noted that the October 2005 x-ray revealed a left femoral neck fracture and, although the radiologist suggested that the fracture might be acute, the Veteran's history suggests a chronic injury, which is supported by the sclerosis seen on the x-ray.  He noted that the Veteran's hip problems have been continuing for many years.  He opined that the Veteran's current deformity and pain of the left hip is consistent with his history of trauma to that area in the military.

Based upon the foregoing, the Board finds that the evidence is sufficient to establish that the Veteran's current left hip disability is related to the injury he incurred in service.  The Board acknowledges that the Veteran has not clearly reported a continuity of symptomatology since service, but he has consistently reported that his left hip symptoms are related to the injury in service to his treating physicians at VA.  Furthermore, although it is not clear that the VA physician's opinion is based upon a review of the service treatment records, given that he used the specific language in the 1975 x-ray, the Board is inclined to find his statements at least demonstrate actual knowledge of what the service treatment records show, especially since there are no further notes of complaints of or treatment for the left hip therein.  Furthermore, the VA physician sets forth the basis of his opinion.  Thus, the Board finds no basis to reject the VA physician's medical opinion as inadequate.  There is no other medical opinion of record that contradicts this VA physician's opinion.  Consequently, the VA physician's opinion is highly probative evidence supporting the Veteran's claim.

Based upon the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran had an injury to the left hip in service with residuals thereof and that his current left hip disability is related thereto.  Therefore, the Board finds that service connection is warranted for residuals of a left hip injury.


ORDER

Entitlement to service connection for residuals of a left hip injury is granted.



___________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


